Citation Nr: 9905445	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-33 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Entitlement to service connection for anxiety state.

2. Entitlement to service connection for peptic ulcer 
disease.

3. Entitlement to service connection for irritable bowel 
syndrome.

4. Entitlement to service connection for post-traumatic 
arthritis.

5. Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran had pre-war service from September 1, 1941 to 
December 7, 1941; was in beleaguered status from December 8, 
1941 to April 8, 1942; was a prisoner of war from April 9, 
1942 to August 8, 1942; was in no casualty status from August 
9, 1942 to August 14, 1945; and was in the regular Philippine 
Army from August 15, 1945 to June 30, 1946.

This matter comes to the Board of Veterans Appeals (Board) 
from an April 1996 rating decision of the Regional Office 
(RO) which denied the veteran's claims for service connection 
for anxiety state, peptic ulcer disease, irritable bowel 
syndrome and post-traumatic arthritis, as well as his claim 
for a total rating based on individual unemployability due to 
service-connected disability.  

The Board notes that a statement of the case which considered 
the issue of entitlement to service connection for neuropathy 
was sent to the veteran in June 1996.  However, based on the 
receipt of additional evidence, the RO, by rating action in 
July 1998, granted service connection for peripheral 
neuropathy of the upper extremities and lower extremities, 
and assigned a 10 percent evaluation for each extremity.  
Since the veteran has not submitted a notice of disagreement 
with respect to the evaluations assigned, this decision will 
be limited to the issues noted on the preceding page.

The issues of entitlement to service connection for post-
traumatic arthritis and entitlement to a total rating based 
on individual unemployability due to service-connected 
disability will be addressed in the REMAND section below.


FINDINGS OF FACT

1. The veteran was a prisoner of war for more than thirty 
days.

2. With respect to the issue of service connection for 
anxiety state, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

3. An anxiety state has not been demonstrated following the 
veteran's separation from service.

4. There is no competent medical evidence which establishes 
that the veteran has peptic ulcer disease.

5. There is no competent medical evidence showing that the 
veteran has irritable bowel syndrome.


CONCLUSIONS OF LAW

1. An anxiety state was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.309(c) (1998).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for peptic 
ulcer disease.  38 U.S.C.A. § 5107(a) (West 1991).

3. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for irritable 
bowel syndrome.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The following laws and regulations apply to all issues in 
this case.

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.

In addition, the diseases specific to former prisoners of war 
listed in 38 C.F.R.        § 3.309(c) will be considered to 
have been incurred in service even though there is no 
evidence of such diseases during the period of service, if a 
veteran is a former prisoner of war and, as such, was 
interned or detained for not less than 90 days and these 
diseases have become manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
service. 38 U.S.C.A. § 1112 (West 1991);    38 C.F.R. §§ 
3.307, 3.309(c) (1998).

The diseases specific as to former prisoners of war include, 
in pertinent part, an anxiety state, peptic ulcer disease or 
irritable bowel syndrome. 38 C.F.R. § 3.309(c).  Evidence 
that may be considered in rebuttal of service incurrence of a 
disease listed in § 3.309 will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  38 C.F.R. § 3.307(d).

The diseases listed in 38 C.F.R. § 3.309(c) shall have become 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active service.  38 C.F.R. 
§ 3.307(a)(5).

I.  Service Connection for Anxiety State

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The United States Court of Veterans Appeals 
(Court) has held that a well-grounded claim is one which is 
plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In this case, the veteran's statements concerning 
the onset of his anxiety state and some of the medical 
evidence are sufficient to conclude that his claim is well 
grounded.  No further development is necessary in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Factual background

The only service medical record available consists of an 
Affidavit for Philippine Army Personnel.  It was indicated 
that the veteran was not wounded.

A Department of Veterans Affairs (VA) psychiatric examination 
was conducted in April 1995.  It was noted that the veteran 
had been incarcerated as a prisoner of war during service.  
An examination revealed that the veteran was a chronically 
ill looking individual.  No psychomotor disturbance was 
noted.  His speech production was devoid of pathology.  His 
mood was depressed and his affect was flat.  He interacted 
minimally.  There was poverty of thought content.  The 
veteran was oriented to person and place.  His immediate 
recall was poor and his recent memory was compromised.  His 
judgment remained intact.  He had limited insight.  The 
diagnosis was early senile dementia.   

A former prisoner of war medical history was completed by the 
veteran in June 1995.  He indicated and that he had been 
physically tortured and beaten while he was incarcerated.  

A VA psychiatric examination and an examination for post-
traumatic stress disorder (PTSD) were conducted in May 1997.  
An examination revealed no psychomotor disturbance.  The 
veteran's speech production was clear and devoid of any 
pathology.  His mood was euthymic.  His affect was 
appropriate.  The veteran complained of poor memory.  His 
immediate recall was impaired.  Recent and remote memory were 
intact.  His judgment was also intact.  The diagnoses were 
that the veteran did not have a condition which was 
attributable to PTSD, and that there was no evidence of any 
other mental disorder.   

In July 1997, a private physician noted that he had seen the 
veteran that month for complaints of nervousness.  The 
diagnosis was anxiety disorder.  

A VA psychiatric examination was again conducted in April 
1998.  The examiner noted that the claims folder had been 
reviewed in conjunction with the examination.  It was noted 
that the veteran was not receiving psychiatric care and was 
not taking any psychotropic medications.  His complaints 
centered on poor memory.  The examination revealed that his 
mood was euthymic and his affect appropriate.  He denied 
morbid ideations.  He responded rationally to the questions 
asked.  The veteran denied any form of thought disturbances.  
He was oriented in three spheres.  His immediate recall 
indicated a prolonged retrieval phase, but nevertheless had 
remained intact.  His recent and remote memory faculties were 
intact.  His attention span was adequate.  His judgment 
remained made good.  The veteran had insight as to his 
current psychosocial status.  The diagnosis was age related 
cognitive decline.  

Analysis

It is not disputed that the veteran was a prisoner of war for 
a period of at least thirty days.  It is also true that a 
private physician has apparently diagnosed anxiety disorder.  
It is significant to point out, however, that the veteran has 
been afforded several VA psychiatric examinations, and a 
diagnosis of an acquired psychiatric disability has not been 
made.  Indeed, the Board notes that following the VA 
psychiatric examination in May 1997, the examiner 
specifically concluded that the veteran did not have any 
evidence of an acquired psychiatric disability.  Moreover, 
the most recent VA psychiatric examination, conducted in 
April 1998, revealed only that the veteran had age-related 
cognitive decline.  The VA psychiatric examinations in 1995, 
1997 and 1998 have all failed to reach a diagnosis of anxiety 
state.  It must be noted that the claims folder was available 
to the examiner in conjunction with the most recent 
examination.  The private physician only provided a summary 
of the veteran's complaints and his diagnosis, without 
including any objective clinical findings or the reasons for 
his opinion.  In contrast, the VA psychiatric examinations 
have set forth detailed findings and the findings were also 
based, at least for the most recent VA examination, on a 
review of the claims folder.  The Board finds, therefore, 
that the VA examinations are of greater probative value than 
the mere listing of a diagnosis furnished by the private 
physician.  The Board concludes, accordingly, that the weight 
of the evidence is against the claim for service connection 
for anxiety state.

II. Service Connection for Peptic Ulcer Disease 
and Irritable Bowel Syndrome 

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy, 1 Vet. App. 78.  In Tirpak v. Derwinski, 2 
Vet. App. 609 (1992), the Court held that a claim must be 
accompanied by evidence (emphasis in original).  As will be 
explained below, the veteran has not submitted competent 
evidence to support his claims for service connection.  Thus, 
the Board finds that his claims are not well grounded.  
Accordingly, there is no duty to assist him in the 
development of his claims.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  

Factual background

The only service medical record which has been associated 
with the claims folder, an affidavit for Philippine Army 
Personnel, contains no complaints or findings concerning 
peptic ulcer disease or irritable bowel syndrome.

A VA general medical examination was conducted in April 1995.  
The veteran reported a history of constipation and epigastric 
pain.  He also reported weight loss.  He complained of 
epigastric pain.  An examination revealed epigastric 
tenderness.  An upper gastrointestinal series revealed no 
mucosal abnormality or intraluminal filling defect was seen.  
The constriction was a narrow band and the antrum and bulb 
appeared to be normal.  The impression was tight pylorus, 
etiology undermined, with partial gastric obstruction.  The 
diagnosis was partial gastric obstruction of undetermined 
etiology.  

A VA social work survey was conducted in April 1995.  The 
veteran's complaints included irregular bowel movement.  

A VA examination of the stomach was conducted in May 1997.  
The veteran denied vomiting, recurrent hemiparesis or melena.  
He described epigastric pain.  A barium enema was essentially 
negative.  An upper gastrointestinal series revealed relative 
distal gastric impedance, possibly from pyloric stenosis.  
The diagnosis was partial gastric obstruction, possibly from 
pyloric stenosis. 

A VA digestive examination was conducted in May 1997.  The 
veteran alleged that he had experienced on and off epigastric 
pain in 1942 while he was a prisoner of war.  He complained 
of epigastric pain.  Nausea was noted on examination.  It was 
indicated that he had irregular bowel movements.  He stated 
that when he had meat or fatty foods, he had abdominal pain.  
The diagnosis was that irritable bowel syndrome was not 
present.

Analysis

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

A review of the record fails to document that the veteran 
currently has peptic ulcer disease or irritable bowel 
syndrome.  The only evidence supporting his claim consists of 
statements he made in his own behalf.  The fact remains, 
however, that peptic ulcer disease has not been found on 
upper gastrointestinal series conducted following VA 
examinations in 1995 or 1997.  Moreover, it was specifically 
concluded, based on the findings of the May 1997 VA 
examination that the veteran did not have irritable bowel 
syndrome.  The Court has held that "[i]n the absence of 
competent medical evidence of a current disability and a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded."  
Chelte v. Brown, 10 Vet. App. 268 (1997).  In Brammer v. 
Derwinski,  3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  In Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.  Accordingly, based on the evidence of 
record, which fails to demonstrate that the veteran has 
either peptic ulcer disease or irritable bowel syndrome, the 
Board finds that the veteran's claims are not well grounded.


ORDER

Service connection for anxiety state, peptic ulcer disease or 
irritable bowel syndrome is denied.


REMAND

The veteran also asserts that service connection is warranted 
for post-traumatic arthritis.  The veteran has alleged that 
he was subjected to physical torture and beatings as a 
prisoner of war.  An X-ray study of the lumbosacral spine in 
April 1995 revealed degenerative discospondylosis and 
posterior arthritis and slight wedging of L-1, possibly post-
traumatic.  A private physician noted that the veteran had 
post-traumatic knee pain and swelling, and diagnosed post-
traumatic arthritis.  As the Court has pointed out, the Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  In light 
of the development requested below, the issue of entitlement 
to a total rating based on individual unemployability due to 
service-connected disability will be deferred.  Accordingly, 
the case is REMANDED to the RO for action as follows:

1. The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of 
all medical providers from whom he has 
received treatment for arthritis since 
his discharge from service.  After 
securing the necessary authorizations 
for release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.

2. The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to 
determine the nature and extent of any 
arthritis that is present.  All 
necessary tests should be performed.  
The examiner should be requested to 
furnish an opinion concerning whether 
it is at least as likely as not that 
the veteran has arthritis and, if so, 
whether it is traumatic in origin.  If 
such a determination cannot be made, 
the examiner should state that for the 
record.  He should furnish the 
rationale for any opinions expressed.  
The claims folder should be made 
available to the examiner in 
conjunction with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

